Case 2:20-cv-11335-MAG-EAS ECF No. 22, PageID.220 Filed 11/05/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


   MARTIN ANTONIO SOLOMON,

                  Plaintiff,                                   Civil Action No. 20-11335

   vs.                                                         HON. MARK A. GOLDSMITH

   MARIE SHOULDERS, et al.

               Defendants.
   _______________________________/

                               ORDER
     ACCEPTING AND ADOPTING THE REPORT AND RECOMMENDATION OF
      THE MAGISTRATE JUDGE DATED SEPTEMBER 30, 2020 (Dkt. 20), AND
    DENYING PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER
                                (Dkt. 2)

          This matter is presently before the Court on the Report and Recommendation

   (“R&R”) of Magistrate Judge Elizabeth A. Stafford, issued on September 30, 2020 (Dkt. 20).

   In the R&R, the Magistrate Judge recommends that the Court deny Plaintiff Martin Antonio

   Solomon’s motion for a temporary restraining order (Dkt. 2).

          The parties have not filed objections to the R&R, and the time to do so has expired.

   See Fed. R. Civ. P. 72(b)(2). The failure to file a timely objection to an R&R constitutes a

   waiver of the right to further judicial review. See Thomas v. Arn, 474 U.S. 140, 150 (1985)

   (“It does not appear that Congress intended to require district court review of a magistrate’s

   factual or legal conclusions, under a de novo or any other standard, when neither party

   objects to those findings.”); Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373-1374

   (6th Cir. 1987) (failure to file objection to R&R “waived subsequent review of the matter”);

   Cephas v. Nash, 328 F.3d 98, 108 (2d Cir. 2003) (“As a rule, a party’s failure to object to any

   purported error or omission in a magistrate judge’s report waives further judicial review of

   the point.”); Lardie v. Birkett, 221 F. Supp. 2d 806, 807 (E.D. Mich. 2002) (“As to the parts
Case 2:20-cv-11335-MAG-EAS ECF No. 22, PageID.221 Filed 11/05/20 Page 2 of 2



   of the report and recommendation to which no party has objected, the Court need not conduct

   a review by any standard.”). However, there is some authority that a district court is required

   to review the R&R for clear error. See Fed. R. Civ. P. 72 Advisory Committee Note

   Subdivision (b) (“When no timely objection is filed, the court need only satisfy itself that

   there is no clear error on the face of the record in order to accept the recommendation.”).

   Therefore, the Court has reviewed the R&R for clear error. On the face of the record, the

   Court finds no clear error and accepts the recommendation.

          Accordingly, the Court accepts the magistrate judge’s R&R (Dkt. 20), and denies

   Solomon’s motion for a temporary restraining order (Dkt. 2).

          SO ORDERED.

   Dated: November 5, 2020                              s/Mark A. Goldsmith
          Detroit, Michigan                             MARK A. GOLDSMITH
                                                        United States District Judge




                                                 2
